On August 10, 1999, petitioners filed a Petition for Relief from Subpoena Duces Tecum of Board of Commissioners on Grievances and Discipline for Probation File Records. On September 8, 1999, the Cleveland Bar Association filed a motion for leave to intervene and a motion to seal proceedings. Upon consideration thereof,
IT IS ORDERED by this court that petitioners’ Petition for Relief from Subpoena Duces Tecum be, and hereby is, denied.
Pfeifer and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED that the motion for leave to intervene by the Cleveland Bar Association be, and hereby is, granted.
IT IS FURTHER ORDERED that intervenor’s motion to seal proceedings be, and hereby is, granted.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.